1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARSHA WRIGHT,                                      Case No.: 17cv1996-BAS (MSB)
12                                      Plaintiff,
                                                         ORDER DENYING PLAINTIFF’S EX PARTE
13   v.                                                  MOTION TO AMEND THE SCHEDULING
                                                         ORDER
14   OLD GRINGO, et al.,
15                                  Defendants.          [ECF NO. 209]
16
17         Before the Court is Plaintiff’s “Ex Parte Motion to Amend Scheduling Order and
18   Extend or Vacate Remaining Pretrial and Trial-Related Deadlines and Dates” (“Instant
19   Motion”), filed on January 8, 2020. (See ECF No. 209.) Defendants filed their
20   Opposition on January 9, 2020. (ECF No. 210.) The Court finds this motion suitable for
21   ruling on the papers pursuant to Civil Local Rule 7.1 (d). For the reasons discussed in
22   this Order, the Court DENIES Plaintiff’s motion.
23                I.     RELEVANT FACTUAL AND PROCEDURAL BACKGROUND
24         Plaintiff, a former designer for Defendants Old Gringo, Inc. (“OGI”) and Old
25   Gringo, S.A. de C.V. (“OGS”) (a Western wear manufacturer and distributor and its
26   Mexican sister company, together the “Old Gringo Companies”) alleges that the
27   principles and officers of the Old Gringo Companies, Defendants Ernest Tarut (“Tarut”)
28   and Yan Ferry (“Ferry”), told her in January 2013 that they were giving her a 5%
                                                     1
                                                                                 17cv1996-BAS (MSB)
1    ownership interest in the Old Gringo Companies, but in fact, no such interest was
2    conveyed. (See ECF No. 1.) This basic allegation underlies the remaining causes of
3    action in this case.
4            This case was filed on September 28, 2017. (ECF No. 1.) The first scheduling
5    order was issued on March 2, 2018 by Magistrate Judge Stormes, who was then the
6    magistrate judge handling this case. (ECF No. 18.) Judge Stormes then set the fact and
7    expert discovery deadline for October 15, 2018. (Id. at 2.) Judge Stormes issued a First
8    Amended Scheduling Order on September 27, 2018, wherein she continued the
9    deadline for the completion of the depositions identified by the parties to December 14,
10   2019. (ECF No. 33 at 3.)
11           Even though discovery in this case closed on October 15, 2018, this Court has
12   spent significant time and patience over the last thirteen months resolving the parties’
13   persistent discovery disputes. (See, e.g., ECF Nos. 49, 56, 68, 70, 72, 77, 78, 80, 82, 83,
14   85, 86, 87, 92, 93, 99, 100, 108, 112, 113, 140, 141, 154, 159, 164, 166, 171, 174, 175,
15   176, 177, 179, 186, 191, 194, 195, 199, 201, 202, 205, 206, 208 and 219.) A large part of
16   this time was spent addressing Plaintiff’s motions to compel further responses to
17   production of documents from Defendant OGI, primarily regarding the finances of both
18   OGI and OGS and a protective order to facilitate that exchange of documents. (See, e.g.,
19   ECF Nos. 58, 73, 78, 85, 90, 92, 94, 100, 121, 127, 128, 129, 159, 175, 180, and 194.)
20           At the same time, this case was being litigated through motions before the
21   District Court. Having been served late in the proceedings, (see, e.g, ECF No. 33 at 3
22   (OGS had not been served on September 27, 2018)), OGS first specially appeared in the
23   case on December 10, 2018, when it filed a “Motion to Quash Service of Summons for
24   Lack of Personal Jurisdiction or, in the Alternative, to Stay or Dismiss the Action of the
25   Ground of Forum Non Conveniens.” (See ECF No. 61.) Judge Bashant denied that
26   motion on June 11, 2019. (ECF No. 115.) OGS answered on June 17, 2019. (ECF No.
27   116.)
28
                                                   2
                                                                                  17cv1996-BAS (MSB)
1          Defendants OGI, Yan, and Ferry filed their first Motion for Summary Judgment
2    October 19, 2018. (ECF No. 38.) On December 13, 2018, Judge Bashant granted the
3    motion in part, and denied it in part. (ECF No. 62.) Defendants OGI, Yan, and Ferry filed
4    a Motion for Reconsideration on December 20, 2018, (ECF No. 63), which Judge Bashant
5    denied on December 26, 2018, (ECF No. 67). On January 25, 2019, Defendants OGI, Yan,
6    and Ferry filed a second motion for summary judgment or summary adjudication. (ECF
7    No. 79.) OGS joined in this motion after making a general appearance on June 18, 2019.
8    (ECF No. 119.) Judge Bashant denied this motion on August 13, 2019. (ECF No. 163.)
9          On April 26, 2019, with a pretrial conference scheduled for May 20, 2019 and trial
10   to proceed on July 16, 2019, Plaintiff filed an ex parte motion to continue the pretrial
11   and trial related dates by 90 to 120 days. (See ECF No. 33 at 5-6; ECF No. 101.) Plaintiff
12   based her request on unresolved discovery issues regarding the valuation of the
13   defendant companies, and uncertainty about whether late-served and specially-
14   appearing defendant, Mexican company Old Gringo, S.A. de C.V. (“OGS”), would remain
15   in the case for trial. (See id.) With both the motion to quash service of summons and
16   the second defense motion for summary judgment then pending, the Court vacated the
17   pretrial dates and instructed the parties to contact chambers to schedule a case
18   management conference within three days of Judge Bashant’s rulings on the pending
19   motions. (ECF No. 103.) Judge Bashant issued rulings denying OGS’ jurisdictional
20   motion on June 11, 2019, (ECF No. 115), and denying Defendants’ motion for summary
21   judgment on August 13, 2019, (ECF No. 163).
22         After Judge Bashant denied Defendants’ motion, the parties placed a joint call to
23   chambers on August 16, 2019, and the Court set a Case Management Conference for
24   September 11, 2019, based on the parties’ availability. (See ECF No. 164.) Pursuant to
25   the Court’s order, the parties submitted a Joint Discovery Plan on September 6, 2019,
26   specifically addressing the parties’ positions on discovery regarding the newly-appeared
27   OGS, and the resetting of pretrial and trial dates. (See ECF Nos. 164, 172.) While the
28   parties raised many issues over 39 pages, their positions can be briefly summarized:
                                                  3
                                                                                 17cv1996-BAS (MSB)
1    Plaintiff stated that she required discovery from OGS “on the subject of OGS’ financial
2    condition, finances, and value,” and requested 10 to 12 months to conduct such
3    discovery, particularly because OGS is a Mexican company, and Plaintiff’s expert
4    anticipated that it would take approximately that amount of time to use the Hague
5    Evidence Convention to effectuate discovery in Mexico. (ECF No. 172 at 10-11.) On the
6    other hand, OGS noted that Plaintiff had obtained substantial discovery regarding OGS
7    from the other defendants in this action and argued that the discovery period had
8    closed, and discovery from OGS should be limited to relevant information which Plaintiff
9    could not have already obtained by other means. (Id. at 14-15, 19, 31.) Nevertheless,
10   OGS agreed to additional depositions of Tarut and Ferry, who refused to answer
11   questions about OGS at their initial depositions; to make three OGS witnesses available
12   for voluntary depositions in Mexico; and stated they would likely agree that Plaintiff
13   should be entitled to OGS discovery that could not have been obtained during open
14   discovery. (Id. at 14-15.) Plaintiff argued for following the Hague Evidence Convention
15   procedures, rather than voluntary discovery under the Federal Rules as suggested by
16   Defendant, based on Plaintiff’s expert’s opinion that not following Hague Evidence
17   Convention could jeopardize Plaintiff’s efforts to collect a future judgment against
18   Mexican-based assets. (Id. at 28-29.)
19         The Court then held telephonic case management conferences on September 11
20   and 17, 2019. (ECF Nos. 174, 177.) After considering the parties’ extensive briefing and
21   oral advocacy regarding the appropriateness of permitting Plaintiff to conduct further
22   discovery into OGS, on September 19, 2019, the Court issued a Second Amended
23   Scheduling Order reiterating discussions and indicated orders from the September 17
24   conference. (ECF No. 179.) The Order permitted Plaintiff nearly four additional
25   months—not the 10 to 12 requested by Plaintiff—to conduct discovery into OGS. (Id. at
26   4-5 & n.1.) The Order further specified that such discovery was to be “completed by
27   Plaintiff on or before January 13, 2020,” and emphasized that “[i]t is incumbent on
28   Plaintiff to diligently pursue discovery within the time provided.” (Id. at 4-5.)
                                                   4
                                                                                  17cv1996-BAS (MSB)
1          Plaintiff filed her first motion asking the Court to issue a letter of request to
2    Mexico ex parte on October 10, 2019. (See ECF No. 189.) While Defendants did not
3    oppose the issuance of a letter of request generally, they opposed the motion on
4    procedural grounds and objected certain content of Plaintiff’s proposed letter on
5    substantive grounds on October 15, 2019. (See ECF No. 190.) After finding that
6    Plaintiff’s counsel had completely disregarded his requirement to meet and confer with
7    opposing counsel and improperly filed the motion ex parte, the Court denied the motion
8    without prejudice on October 25, 2019. (ECF No. 191.) On November 16, 2019, the
9    parties filed a Joint Motion for Determination of Discovery Dispute asking the Court to
10   resolve disagreements regarding Plaintiff’s letter of request. (ECF No. 198.) Because
11   the joint motion did not include the schedules to be attached to Plaintiff’s proposed
12   Letter of Request, the Court denied the motion on November 18, 2019. (ECF No. 199.)
13   Plaintiff refiled the parties’ joint motion with the necessary attachments on November
14   19, 2019. (ECF No. 200.) On November 25, 2019, the Court issued an order instructing
15   Plaintiff to resubmit her Letter of Request with certain modifications, so that the Court
16   could issue it. (See ECF No. 201.) The Court signed the Letter of Request on December
17   2, 2019, (ECF No. 202), and a certified copy was made available to Plaintiff on December
18   5, 2019. (ECF No. 209-1 at 2.)
19         Plaintiff filed the Instant Motion, asking to continue all remaining dates by at least
20   four months, on January 8, 2020, just five days before discovery cut-off. (ECF No. 209.)
21   Defendants opposed the motion on January 9, 2020. (ECF No. 210.)
22                                    II.    DISCUSSION
23   A.    Procedural Issues
24         Defendants have raised two procedural objections to Plaintiff’s motion. First,
25   Defendants claim that the Instant Motion qualifies as a discovery motion and should
26   have been filed as a joint motion under the Court’s Civil Chambers Rule IV.F. (ECF No.
27   210 at 2.) Second, Defendants argue that the Instant Motion is not timely because it
28
                                                   5
                                                                                   17cv1996-BAS (MSB)
1    was not filed seven days prior to the January 13, 2020 OGS discovery cut-off as required
2    by Court’s Civil Chambers Rule V. (Id. at 3.)
3             The Court construes the Instant Motion to change a discovery deadline and trial-
4    related dates set in the Second Amended Scheduling Order [ECF No. 179] as a motion to
5    modify the scheduling order, not a discovery dispute motion, subject to Civil Chambers
6    Rule V, but not Civil Chambers Rule IV. The Court does not require that motions to
7    modify the scheduling order be brought by joint motion; but does require that “any
8    request to continue an ENE, MSC, or scheduling order deadline shall be made in writing
9    no less than seven (7) calendar days before the affected date.” Civil Chambers Rule V
10   (emphasis in original). Plaintiff explains in the Instant Motion that her counsel was
11   “severely ill on January 6 and January 7,” and that “Plaintiff’s counsel also wished to file
12   because he believed that more information on the Mexican authorities’ timetable might
13   be forthcoming by January 8.” (ECF No. 209-1 at 3.) Defendants argue that given the
14   fact that Plaintiff’s counsel has known he would be filing this motion since December 19,
15   2019, and since he has experienced multiple last minute emergencies that have caused
16   him to miss filing deadlines in this case, “diligence would require that Plaintiff’s counsel
17   not wait until the very last day of a deadline to prepare a motion that Plaintiff has
18   known about the need for since at least December 19, 2019.” (ECF No. 210 at 4.)
19            The Court agrees that the instant motion is untimely under the circumstances.
20   Nevertheless, the Court exercises its discretion and will not deny the motion on this
21   basis.
22   B.       Plaintiff Has Not Shown Good Cause to Amend the Scheduling Order
23            A scheduling order “may be modified only for good cause and with the judge’s
24   consent.” Fed. R. Civ. P. 16(b)(4). This good cause standard “primarily considers the
25   diligence of the party seeking the amendment. The district court may modify the
26   pretrial schedule ‘if it cannot reasonably be met despite the diligence of the party
27   seeking the extension.’” Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th
28   Cir. 1992) (citing Fed. R. Civ. P. 16 advisory committee’s notes (1983 amendment) and
                                                     6
                                                                                  17cv1996-BAS (MSB)
1    collecting cases). “If that party was not diligent, the inquiry should end.” Id.; (see also
2    ECF No. 203-1 at 6 (OGS citing same authority and standard), ECF No. 204 at 4 (Plaintiff
3    citing same standard and authority).)
4          When ruling on Rule 16 motions to reopen discovery, the Ninth Circuit has
5    instructed district courts to consider the following factors:
6          1) whether trial is imminent, 2) whether the request is opposed, 3) whether
           the non-moving party would be prejudiced, 4) whether the moving party was
7
           diligent in obtaining discovery within the guidelines established by the court,
8          5) the foreseeability of the need for additional discovery in light of the time
           allowed for discovery by the district court, and 6) the likelihood that the
9
           discovery will lead to relevant evidence.
10
     City of Pomona v. SQM N. Am. Corp., 866 F.3d 1060, 1066 (9th Cir. 2017) (quoting
11
     United States ex rel. Schumer v. Hughes Aircraft Co., 63 F.3d 1512, 1526 (9th Cir. 1995).)
12
           Here, Plaintiff asks to continue the remaining dates, including OGS discovery
13
     cutoff and pretrial dates by 120 days or vacate them all together until Plaintiff receives a
14
     response to the Court’s Letter of Request from the Mexican Authority. (ECF No. 209 at
15
     1.) In support of her request to modify the scheduling order to permit Plaintiff to
16
     complete OGS discovery pursuant to the Court’s Letter of Request, Plaintiff argues that
17
     she “diligently complied with the complex procedure to secure the Letter of Request
18
     from the Court and duly transmitted it to Mexico, where is now awaits action by the
19
     Mexican authorities over whom Plaintiff has no control.” (ECF No. 209-1 at 3, 5-11.)
20
     Detailing the timeline of Plaintiff’s efforts to secure the Letter of Request from the
21
     Court, Plaintiff argues that Plaintiff’s actions were both diligent and reasonable “given
22
     the scope of the task and the needed participation of Defendants and the Court.” (Id. at
23
     10.) Plaintiff adds that she “requires discovery from [OGS], embodied in the Letter of
24
     Request, to present her case at trial,” specifically noting that she will not be able to
25
     compel the Mexican witnesses to testify at trial and their depositions are the only way
26
     to admit their testimony. (Id. at 11.)
27
           In opposition, Defendants argue first that Plaintiff was not diligent because
28
                                                   7
                                                                                   17cv1996-BAS (MSB)
1    though she knew that she intended to seek a letter of request to the Mexican Authority
2    at least as early as May 2019, she waited until the Court issued the Second Amended
3    Scheduling Order on September 19, 2019 to even begin the process. (ECF No. 210 at 4.)
4    Defendants argue that Plaintiff should have begun this process after OGS appeared as a
5    party in this case on June 17, 2019. (Id. at 4.) Defendants argue that Plaintiff lacked
6    diligence even after the Court filed the Second Amended Scheduling Order, when
7    knowing of the time constraints, Plaintiff did not properly file her motion as soon as
8    possible. (Id. at 5.) Second, Defendants argue that Plaintiff has sufficient information to
9    present her case at trial, as she has already received extensive discovery related to OGS,
10   “including all financial statements and all communications for all relevant years,” and
11   Plaintiff will be deposing Defendants Tarut and Ferry, the majority owners and president
12   of OGS (Ferry). (Id. at 6.) Finally, Defendants point out that Plaintiff has alleged no new
13   facts since to indicate changed circumstances from those presented to the Court at the
14   time of the September case management conference and considered by this Court
15   when issuing the Second Amended Scheduling Order. (Id. at 6-7.)
16         Consideration of the prescribed factors in this case does not support modification
17   of the scheduling order. For the second time, this case is at the point of pretrial
18   disclosures, and quickly approaching trial, a fact that weighs against amending the
19   scheduling order. Also for the second time, Defendants strongly oppose Plaintiff’s
20   request, noting that “[t]he disruption to Defendants’ lives and businesses from this case
21   has been extremely damaging. Defendants have been ready to go to trial in this case for
22   over a year.” (ECF No. 210 at 6.) The need for this discovery was foreseeable, as
23   Plaintiff knew when she brought this case that OGS was a Mexican Corporation, and
24   Plaintiff has not alleged any major changes in the applicable law between 2017 and
25   now. It is also speculative when, if ever, Plaintiff will be able to complete discovery in
26   Mexico pursuant to the Letter of Request. Plaintiff is not able to predict when she may
27   hear from the Mexican Authority, (see ECF No. 209-1 at 3), and Mexico is not required
28   to cooperate with a Letter of Request in any event, (see ECF No. 172-1 at 4 (“The courts
                                                   8
                                                                                  17cv1996-BAS (MSB)
1    of Mexico have the judicial authority and discretion to deny any request they deem
2    inappropriate or in violation of Mexico’s internal laws.”) .)
3          The last factor is Plaintiff’s diligence. First the Court notes that it does not
4    consider only Plaintiff’s actions since September 19, 2019 when determining whether
5    Plaintiff has acted diligently, it evaluates Plaintiff’s diligence from the beginning of this
6    case, particularly regarding the Letter of Request procedure that Plaintiff has insisted on
7    utilizing in this case. Plaintiff brought this lawsuit naming Mexican Company, OGS, as a
8    defendant. Plaintiff ought to have known from the beginning that it would seek
9    discovery from OGS and could have learned that if she sought to use Hague Evidence
10   Convention discovery procedures, such discovery would take approximately twelve
11   months. Plaintiff did not have to wait for OGS to make a general appearance in this case
12   to seek discovery from OGS under the Hague Evidence Convention, which “draws no
13   distinction between evidence obtained from third parties and that obtained from the
14   litigants themselves.” Societe Nationale Industrielle Aerospatiale v. U.S. Dist. Court for
15   S. Dist. of Iowa, 482 U.S. 522, 541 (1987). Instead, Plaintiff evidently sought documents
16   and information regarding OGS from the other Defendants. (See ECF No. 58 at 44-101;
17   ECF No. 73 at 3-7, 13-15, 66-92.) This approach was quite effective and resulted in the
18   production of significant documents related to OGS, (see ECF Nos. 85), and the
19   depositions of Tarut and Ferry into OGS’ finances and operation, (ECF No. 159). If
20   Plaintiff believed discovery via a letter of request was essential to her case, she waited
21   until after OGS’ appearance to seek it at her own peril.
22         In their Joint Discovery Plan submitted prior to the September 2019 Case
23   Management Conferences, both parties offered extensive argument regarding whether
24   Plaintiff should be permitted additional time to conduct discovery into OGS, and
25   whether any continuance should accommodate the letter of request schedule Plaintiff
26   advocated. The Court considered the timeline to date and the parties’ arguments when
27   it determined to grant the Plaintiff less than four months for additional OGS discovery.
28   At that point, the procedures for seeking discovery from other parties pursuant to the
                                                    9
                                                                                    17cv1996-BAS (MSB)
1    Federal Rules of Evidence as well as the letter of request procedure pursuant the Hague
2    Evidence Convention were potentially available for Plaintiff to take discovery. See
3    Multimedia Patent Tr. v. Apple Inc., Case No. 10-CV-2618-H, 2012 WL 12868304, at *2
4    (S.D. Cal. July 30, 2012) (citing Societe Nationale, 482 U.S. at 529) (“The Hague
5    Convention procedures are not exclusive or mandatory, but rather is an optional
6    supplement to the Federal Rules to facilitate the taking of evidence abroad.”). In fact,
7    Defendants had offered to make certain witnesses available for voluntary depositions.
8    (ECF No. 172 at 14.) The Second Amended Scheduling Order did not endorse the Hague
9    Evidence Convention procedures, and stressed it was “incumbent on Plaintiff to
10   diligently pursue discovery within the time provided.” (ECF No 179 at 5 (emphasis
11   added).) Nevertheless, knowing that she likely did not have enough time to obtain
12   discovery via a letter of request, Plaintiff still chose to pursue that route.
13         Plaintiff suggests that since this Court issued the letter of request, it has endorsed
14   her strategy and implied that she will be given additional time to pursue it. (See ECF No.
15   209-1 at 1-2 (requesting to extend deadlines to “allow Plaintiff to complete Court-
16   authorized discovery in Mexico”) (emphasis added), 2-3 (stating “[b]ecause Plaintiff
17   diligently complied with the complex procedure to secure the Letter of Request from
18   the Court and duly transmitted it to Mexico, where it now awaits action by the Mexican
19   authorities over whom Plaintiff has no control, Plaintiff respectfully requests that the
20   Court amend the scheduling order”).) However, because Defendants did not oppose the
21   use of the letter of request procedure, (ECF No. 198 at 4), the Court did not address
22   whether the Hague Evidence Convention was the correct procedure to follow, only
23   which evidence sought by Plaintiff was discoverable. (See ECF No 201 at 1-2, 4.)
24         Further, while Plaintiff’s counsel appears to have spent a lot of time working on
25   this case, (see, e.g., ECF No. 209-1 at 6-10, ECF Nos. 180, 185, 189, 192, 196, 197, 198,
26   200, 204, 207), the Court is not persuaded that Plaintiff exercised the diligence required
27   by the circumstances. Specifically, Plaintiff understands parties are required to meet
28   and confer in a genuine attempt to narrow discovery disputes prior to filing motions.
                                                   10
                                                                                      17cv1996-BAS (MSB)
1    (See, e.g, ECF No. 80 at 5, 8, 34 (the Court stating “I don’t think the two of you have in
2    good faith . . . got together and tried to resolve this on your own without the Court’s
3    assistance” and breaking for counsel to further meet and confer), Judge Berg’s Civil
4    Chambers Rules IV. A., Civ. LR 26.1(a), ECF No. 179 at 5.) Nevertheless, Plaintiff elected
5    to file her “Ex Parte Motion for Issuance of Letter of Request” [ECF No. 189] over three
6    weeks after the Case Management Conference where the parties were first informed
7    that there would be an additional OGS discovery period, without meeting and
8    conferring at all with Defendants regarding the content of the request. (See ECF No.
9    191 at 4-5.) Notably, when the parties did finally engage in some meet and confer
10   conversations, the issues in the motion were narrowed. (Compare ECF No. 190 with ECF
11   No. 198-1.) Plaintiff’s counsel’s attempt to ignore his responsibilities and the Court’s
12   strong indication that the parties needed to narrow their disputes as much as possible
13   unnecessarily delayed the Court’s issuance of a letter of request.
14         For these reasons, the Court finds that Plaintiff’s lack of diligence, and the other
15   facts, weigh against a modification of the scheduling order to accommodate the
16   completion of OGS discovery pursuant to the Letter of Request.
17                                        III.   CONCLUSION
18         For the foregoing reasons, the Court DENIES Plaintiff’s request to modify the
19   scheduling order or vacate the remaining dates.
20         IT IS SO ORDERED.
21   Dated: January 23, 2020
22
23
24
25
26
27
28
                                                  11
                                                                                  17cv1996-BAS (MSB)
